



EXHIBIT 10d.




*Confidential Treatment Requested



--------------------------------------------------------------------------------





SECOND AMENDMENT TO
AMENDED AND RESTATED CO‑DEVELOPMENT AND CO‑PROMOTION AGREEMENT (APIXABAN)
THIS SECOND AMENDMENT (this “Amendment”) TO THAT CERTAIN AMENDED AND RESTATED
CO‑DEVELOPMENT AND CO‑PROMOTION AGREEMENT (Apixaban), dated as of April 26,
2007, as amended and restated as of August 23, 2007, is made as of March 15,
2012 (the “Effective Date”) by and between BRISTOL‑MYERS SQUIBB COMPANY, a
Delaware corporation headquartered at 345 Park Avenue, New York, New York 10154
(“BMS”), and PFIZER INC., a Delaware corporation having its principal place of
business at 235 East 42nd Street, New York, New York 10017 (“COLLABORATOR”). BMS
and COLLABORATOR are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.
RECITALS


WHEREAS, BMS and COLLABORATOR are Parties to that certain Amended and Restated
Co-Development and Co-Promotion Agreement (Apixaban), dated as of April 26,
2007, as amended and restated as of August 23, 2007, and as amended by the First
Amendment to the Amended and Restated Co-Development and Co-Promotion Agreement
(Apixaban), dated as of December 2, 2010 (as so amended, the “Co-Development
Agreement”, and capitalized terms used but not defined herein shall have the
meanings set forth in the Co-Development Agreement), relating to the development
and commercialization of Apixaban;


WHEREAS, pursuant to the Co-Development Agreement BMS in collaboration and
cooperation with COLLABORATOR owns or otherwise controls certain patents, patent
applications, technology, know-how and scientific and technical information
relating to Apixaban;


WHEREAS, pursuant to the Co-Development Agreement (i) the development of
Apixaban throughout the world is governed by a comprehensive, multi-year
development plan and overseen by a Joint Development and Regulatory Committee
established by COLLABORATOR and BMS, which is subject to the oversight of the
Joint Executive Committee established by COLLABORATOR and BMS, and (ii) with
respect to certain countries, the post-launch commercialization of any
pharmaceutical product containing Apixaban is the responsibility of a Regional
Operating Committee, which is subject to the oversight of a Joint Executive
Committee;




[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
1

--------------------------------------------------------------------------------





WHEREAS, pursuant to the Co-Development Agreement, COLLABORATOR and BMS have
agreed that certain countries may be designated as a country or countries in
which only COLLABORATOR shall develop, obtain regulatory approval, promote
and/or commercialize Apixaban;


WHEREAS, COLLABORATOR has extensive experience and expertise in the development
and commercialization of pharmaceutical products, and desires to acquire
exclusive rights and licenses (even as to BMS and its Affiliates) with respect
to Apixaban in the Pfizer Exclusive Territory (as defined below) to develop and
commercialize the Apixaban Product, subject to the terms and conditions hereof;
and


WHEREAS, BMS currently does not maintain an operating presence in the Pfizer
Exclusive Territory and desires to grant such rights and licenses to
COLLABORATOR;


NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein, BMS and COLLABORATOR hereby agree as follows:


1.Amendments
(a)     Amendment of Section 1.1.


(i)    “Territory” shall be deleted in its entirety and replaced with the
following:


“ “Territory” means the entire world, subject to the rights and licenses granted
by BMS to COLLABORATOR pursuant to Article 3A and Section 10.2(bb) with respect
to the Pfizer Exclusive Territory.”


(ii)    The following terms are hereby added to Section 1.1 in their appropriate
alphabetical order:
“ “Amendment No. 2 Effective Date” means March 15, 2012.”
“ “Pfizer Exclusive Territory” means the countries listed on Exhibit T of this
Agreement.”
“ “Pfizer Exclusive Territory Payment Period” means, with respect to the Pfizer
Exclusive Territory, on a country-by-country and Product-by-Product basis the
period beginning with Launch and ending upon the expiration or termination of
this Agreement.”


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
2

--------------------------------------------------------------------------------





“ “Pfizer Exclusive Territory Manufacturing Costs” means Manufacturing Costs as
defined in this Agreement. For the avoidance of doubt, Pfizer Exclusive
Territory Manufacturing Costs shall be equal in all respects to the
Manufacturing Costs as determined pursuant to this Agreement in respect of the
countries that are co-Development and Co-Promote countries.”
“ “Pfizer Exclusive Territory Quality Agreement” means the agreement, to be
entered into between COLLABORATOR and BMS as soon as practicable subsequent to
the Amendment No. 2 Effective Date and dated as of the date of such execution
with respect to the quality of the Apixaban Product supplied to COLLABORATOR in
the Pfizer Exclusive Territory, as such agreement may be amended from time to
time by mutual Party Written Consent.”


“ “Pfizer Exclusive Territory Supply Agreement” means the agreement, to be
entered into between COLLABORATOR and BMS as soon as practicable subsequent to
the Amendment No. 2 Effective Date and dated as of the date of such execution
with respect to the manufacture and supply of the Apixaban Product to
COLLABORATOR in the Pfizer Exclusive Territory, as such agreement may be amended
from time to time by mutual Party Written Consent.”


(b)    New Article 3A. The following Article 3A is hereby added to the Agreement
after Article 3 and before Article 4:


“Article 3A Development and Commercialization of Apixaban Product in the Pfizer
Exclusive Territory.


3A.1    Diligence.
Commencing on the Amendment No. 2 Effective Date COLLABORATOR shall have sole
authority and responsibility, including (subject to the terms of this Article
3A) any final-decision making authority with respect thereto and as set forth in
Section 4.1(b) and Section 4.6(d), to Develop, to seek and to maintain
Regulatory Approval for and to Commercialize the Apixaban Product in the Pfizer
Exclusive Territory, and COLLABORATOR shall bear all costs and expenses for such
Development, Regulatory Approval and Commercialization of the Apixaban Product
in the Pfizer Exclusive Territory; provided that, in the event any Development
activity or any activity that Pfizer conducts in any country in the Pfizer
Exclusive Territory for the purpose of obtaining Regulatory Approval in the
Pfizer Exclusive Territory subsequently is determined by mutual Party Written
Consent to be necessary for or useful by either Party in any country in the
Territory, then the Parties may determine by mutual Party Written Consent that
any costs and


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
3

--------------------------------------------------------------------------------





expenses with respect to such activity in the Pfizer Exclusive Territory shall
be shared by the Parties in accordance with Section 3.4 of this Agreement.
Subsequent to COLLABORATOR’s Launch of the Apixaban Product in a country in the
Pfizer Exclusive Territory and provided that BMS is supplying the Apixaban
Product to COLLABORATOR as agreed in the Pfizer Exclusive Territory Supply
Agreement and the Pfizer Exclusive Territory Quality Agreement, COLLABORATOR
will use Commercially Reasonable Efforts to ensure continued distribution and
commercial availability of the Apixaban Product in such country. For the
avoidance of doubt, any matters set forth in this Article 3A and Section 5.6A
with respect to the Pfizer Exclusive Territory shall not be subject to the
dispute resolution process set forth in Article 13 except as specifically set
forth in each such Article 3A and Section 5.6A.


3A.2    COLLABORATOR Development Plan. (a) Commencing on the Amendment No. 2
Effective Date COLLABORATOR shall have the sole and exclusive right and
responsibility, including the sole responsibility for all costs and expenses
incurred, to prepare and implement a development plan for the Apixaban Product
in the Pfizer Exclusive Territory (any such plan, a “Pfizer Exclusive Territory
Development Plan”). All decisions with respect to the creation, modification and
implementation of a Pfizer Exclusive Territory Development Plan shall be made
solely by COLLABORATOR; provided, that such Pfizer Exclusive Territory
Development Plan shall be consistent in all material respects with the
Development activities, but not the budget plan, set forth in each then-current
Long-Term Development Plan, Annual Development Plan and Budget or Core Data
Sheet, and COLLABORATOR shall provide any initial Pfizer Exclusive Territory
Development Plan and any updates to such plan to the JDC for review.
(b)    Disputes with respect to Development activities conducted by COLLABORATOR
in the Pfizer Exclusive Territory shall be resolved as follows:
(i)In the event of any dispute between the Parties as to whether a particular
Development activity in the Pfizer Exclusive Territory is consistent in all
material respects with Development activities, but not the budget plan, set
forth in the then-current Long-Term Development Plan, Annual Development Plan
and Budget or Core Data Sheet then such dispute shall be considered an Expert
Matter and shall be decided by the JDC by Joint Committee Consent. In the event
that the dispute is not resolved by the JDC, then it shall, at the election of
either Party, be referred to the JEC for resolution. In the event of a
disagreement between the designees of BMS and


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
4

--------------------------------------------------------------------------------





COLLABORATOR on the JEC as to resolution of the dispute, such dispute shall, at
the election of either Party, be referred for resolution pursuant to Section
13.1, and failing resolution of the dispute, such dispute shall be determined by
an Expert pursuant to Section 13.2; and
(ii)In the event of a dispute between the Parties as to whether COLLABORATOR can
conduct a particular Development activity in the Pfizer Exclusive Territory that
either (x) COLLABORATOR in its sole discretion or (y) an Expert pursuant to
clause (i) above, has determined to be inconsistent in a material respect with
the then-current Long-Term Development Plan, the Annual Development Plan and
Budget or the Core Data Sheet, such matter shall be decided by the JDC by Joint
Committee Consent. In the event that the dispute is not resolved by the JDC,
then it shall, at the election of either Party, be referred to the JEC for
resolution. In the event of a disagreement between the designees of BMS and
COLLABORATOR on the JEC as to resolution of the dispute, [*].
For clarity, no Development activities may occur in the Pfizer Exclusive
Territory unless they are included in the Pfizer Exclusive Territory Development
Plan that has been shared with the JDC at any regularly scheduled or ad hoc JDC
meeting after which the JDC has been given sixty (60) days to review such Pfizer
Exclusive Territory Development Plan.
3A.3    Regulatory Affairs.
(a)    Commencing on the Amendment No. 2 Effective Date, COLLABORATOR shall have
the sole and exclusive right to determine and to develop all regulatory plans
and strategies and will be solely responsible for and have final decision-making
authority with respect to the day-to-day implementation of all regulatory
activities and all costs and expenses required to obtain Regulatory Approval of
an Apixaban Product in the Pfizer Exclusive Territory, which such activities
shall include (i) subject to clause 3A.3(c) below, preparing, seeking,
submitting and maintaining all regulatory filings and Regulatory Approvals for
all Apixaban Products in each country in the Pfizer Exclusive Territory,
including but not limited to, (x) serving the roles of Lead Regulatory Party,
Medical Affairs Lead for Regulatory Matters and MAH in each country in the
Pfizer Exclusive Territory, subject to clause 3A.3(c) below, (y) preparing all
reports necessary as part of a regulatory filing or Regulatory Approval in each
country in the Pfizer Exclusive Territory and (z) carrying out any work or
studies that are required, requested or


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
5

--------------------------------------------------------------------------------





advised by a Regulatory Authority in the Pfizer Exclusive Territory to be
performed following the receipt of Regulatory Approval, (ii) preparing for and
attending all pricing and reimbursement approval proceedings and regulatory
discussions relating to such pricing and reimbursement proceedings in the Pfizer
Exclusive Territory; provided, that (A) such regulatory plans and strategies
shall be consistent in all material respects with the regulatory plans and
strategies, but not the budget plan, set forth in each then-current Approved
Plan and/or the Core Data Sheet, (B) the local labeling for the finished
Product, including issues such as whether the label for the finished Product
should contain a contraindication or warning with respect to a particular risk
or whether any warning in such label should be a boxed warning, shall be
consistent in all material respects with the Core Data Sheet; and (C) the
Specifications (including methods of testing) for the finished Product (or API)
to be used in any given country in the Pfizer Exclusive Territory shall be
consistent in all material respects with the Specifications (including methods
of testing) for the finished Product (or the active pharmaceutical ingredient)
that have been approved by a Regulatory Authority in the U.S. or the EU.
(b)    In the event that COLLABORATOR determines in its sole discretion that its
plans or strategies are not consistent in a material respect with the activities
or strategies set forth in the then-current Approved Plans and/or Core Data
Sheet and/or Specifications (pursuant to clause 3A.3(a)(C) above), COLLABORATOR
shall communicate its plans and strategies to the JDC for review.
Disputes with respect to regulatory activities conducted by COLLABORATOR in the
Pfizer Exclusive Territory shall be resolved as follows:
(i)In the event of any dispute between the Parties as to whether a particular
regulatory activity conducted or proposed in the Pfizer Exclusive Territory is
consistent in all material respects with the regulatory plans and strategies,
but not the budget plan, set forth in the then-current Approved Plans and/or
Core Data Sheet and/or Specifications (pursuant to clause 3A.3(a)(C) above),
then such dispute shall be considered an Expert Matter and shall be decided by
the JDC by Joint Committee Consent. In the event that the dispute is not
resolved by the JDC, then it shall, at the election of either Party, be referred
to the JEC for resolution. In the event of a disagreement between the designees
of BMS and COLLABORATOR on the JEC as to resolution of the dispute, such dispute
shall, at the election of either Party, be referred for resolution pursuant to
Section 13.1, and failing resolution of the dispute, such


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
6

--------------------------------------------------------------------------------





dispute shall be determined by an Expert pursuant to Section 13.2; and
(ii)In the event of a dispute between the Parties as to whether COLLABORATOR can
conduct a particular regulatory activity in the Pfizer Exclusive Territory that
either (x) COLLABORATOR in its sole discretion or (y) an Expert pursuant to
clause (i) above, has determined to be inconsistent in a material respect with
the regulatory plans and strategies, but not the budget plan, set forth in the
then-current Approved Plans and/or Core Data Sheet and/or Specifications
(pursuant to clause 3A.3(a)(C) above), such matter shall be decided by the JDC
by Joint Committee Consent. In the event that the dispute is not resolved by the
JDC, then it shall, at the election of either Party, be referred to the JEC for
resolution. In the event of a disagreement between the designees of BMS and
COLLABORATOR on the JEC as to resolution of the dispute, then COLLABORATOR shall
have final-decision making authority with respect to the conduct of such
activity, unless such dispute relates to clause 3A.3(a)(B) or 3A.3(a)(C), [*].
The Parties agree that any material correspondence from a Regulatory Authority
that indicates a material issue relating to the Apixaban Product, or approval or
rejection of an Apixaban Product or notification thereof, shall be subject to
the reporting requirements set forth in Section 3.2(d).
(c)     In the event that a country in the Pfizer Exclusive Territory becomes
subject to the regulatory regime of the EMEA, then the terms and provisions of
clauses (a) and (b) above shall still apply and, unless otherwise agreed by the
Parties, the European Entity would thereafter become the MAH with respect to
such country.
(d)    The Parties shall take all actions, including executing appropriate,
mutually acceptable agreements and providing necessary data and information
regarding the Apixaban Product, as may be reasonably necessary under Applicable
Law or desirable to permit COLLABORATOR to perform its rights under the
foregoing subclause 3A.3(a) and its right to Commercialize the Apixaban Product
in the Pfizer Exclusive Territory, including but not limited to, the provision
to COLLABORATOR by BMS of all (i) safety, pharmacovigilance and CMC data
(subject to the terms and conditions of, and processes set forth in, the Safety
Data Exchange Agreement between the Parties), (ii) relevant medical information,
(iii) data and information from any investigator-initiated research, and (iv)
information


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
7

--------------------------------------------------------------------------------





from any current compassionate use programs, each to be provided as soon as
practicable after the Amendment No. 2 Effective Date and in any event within
sixty (60) days of any written request by COLLABORATOR to BMS. Upon request by
COLLABORATOR, and to the extent not already completed, BMS shall provide
reasonable technical training at BMS’s facilities to a reasonable number of
COLLABORATOR personnel with respect to navigation and usage of the Secure
Information Exchange and the Joint Platform at least sixty (60) days prior to
the first Launch of the Apixaban Product in the Pfizer Exclusive Territory and
shall provide access to and rights to use such platform to COLLABORATOR as
reasonably necessary in order for COLLABORATOR to perform its obligations and
exercise its rights under this Agreement, including any obligations to answer
queries from a Regulatory Authority or conduct biostatistical analyses.
3A.4    Regulatory Exclusivity. COLLABORATOR shall have the sole and exclusive
right to apply for and secure exclusivity rights for the Apixaban Product that
may be available under the Applicable Law of any of the countries in the Pfizer
Exclusive Territory, including any data or market exclusivity periods such as
those periods under national implementations of Article 10.1(a)(iii) of
Directive 2001/EC/83 (including any pediatric exclusivity extensions or other
forms of regulatory exclusivity that may be available), and all international
equivalents; provided that such activities are submitted to and reviewed by the
Intellectual Property Operating Committee to ensure consistency with, and no
adverse material impact on, such activities with respect to the Territory other
than the Pfizer Exclusive Territory. BMS shall use Commercially Reasonable
Efforts to cooperate with COLLABORATOR and to take such reasonable actions to
assist COLLABORATOR, in obtaining such exclusivity rights in each country, as
COLLABORATOR may reasonably request from time to time.
3A.5    Commercialization/Pricing.
(a)    Commencing on the Amendment No. 2 Effective Date, subject to terms of
this Section 3A.5, COLLABORATOR shall have sole and exclusive right and shall
have final-decision making authority pursuant to Section 4.1(b) and Section
4.6(d), with respect to the Commercialization and the determination of pricing,
discounts and other terms of sale for all Apixaban Products in the Pfizer
Exclusive Territory including, but not limited to, the preparation and
implementation of any pre-launch and annual commercialization budget and plan
and the securing of approval from the relevant Regulatory Authority with respect
to any advertising and promotional material relating to an Apixaban Product;
provided that COLLABORATOR shall ensure that (i) Product positioning and
messaging is consistent in all material respects with the JCC


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
8

--------------------------------------------------------------------------------





approved applicable Territory positioning and messaging; (ii) pricing terms of
the Apixaban Products in the Pfizer Exclusive Territory shall be consistent in
all material respects with any global pricing strategy agreed between
COLLABORATOR and BMS; and (iii) the general packaging design for
Commercialization of the finished Product for the use in the Pfizer Exclusive
Territory shall be consistent in all material respects with the Artwork
Template.
In the event that COLLABORATOR determines in its sole discretion that its
Commercialization strategy or plan, solely with respect to the factors set forth
in subclauses (i) through (iii) of the proviso above, is inconsistent in a
material respect, except for the budget, with the then-current Long-Term
Commercialization Plan, the Annual Commercialization Plan and Budget or the Core
Data Sheet, as applicable, COLLABORATOR shall communicate its plans and
strategies to the JCC for review.
(b)    Disputes with respect to COLLABORATOR’s Commercialization strategy or
plan, solely with respect to the factors set forth in subclauses (i) through
(iii) of the proviso in clause 3A.5(a) above, conducted by COLLABORATOR in the
Pfizer Exclusive Territory shall be resolved as follows:
(i)    In the event of any dispute between the Parties as to whether a
particular Commercialization strategy or plan, solely with respect to the
factors set forth in subclauses (i) through (iii) of the proviso above, is
consistent in all material respects with the then-current Long-Term
Commercialization Plan, the Annual Commercialization Plan and Budget or the Core
Data Sheet, then such dispute shall be considered an Expert Matter and shall be
decided by the JCC by Joint Committee Consent. In the event that the dispute is
not resolved by the JCC, then it shall, at the election of either Party, be
referred to the JEC for resolution. In the event of a disagreement between the
designees of BMS and COLLABORATOR on the JEC as to resolution of the dispute,
such dispute shall, at the election of either Party, be referred for resolution
pursuant to Section 13.1, and failing resolution of the dispute, such dispute
shall be determined by an Expert pursuant to Section 13.2; and
(ii)    In the event of any dispute between the Parties as to whether
COLLABORATOR can conduct a particular Commercialization plan or strategy that
either (x) COLLABORATOR in its sole discretion or (y) an Expert pursuant to
clause (i) above, has


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
9

--------------------------------------------------------------------------------





determined to be inconsistent in a material respect with solely the factors set
forth in subclauses (i) through (iii) of the proviso in 3A.5(a) above of the
then-current Long-Term Commercialization Plan, Annual Commercialization Plan and
Budget or Core Data Sheet, such matter shall be decided by the applicable ROC by
Joint Committee Consent. In the event that the dispute is not resolved by the
applicable ROC, then it shall, at the election of either Party, be referred to
the JCC for resolution. In the event that the dispute is not resolved by the
JCC, then it shall, at the election of either Party, be referred to the JEC for
resolution. In the event of a disagreement between the designees of BMS and
COLLABORATOR on the JEC as to resolution of the dispute, [*].
(c)     In the event that a country in the Pfizer Exclusive Territory is or
becomes eligible to participate in the EU trade zone on terms substantially the
same as those of a member of the EU in the Territory, then, notwithstanding
clause 3A.5(a) above, the determination of pricing and discounts for all
Apixaban Product in such country shall be subject to the review and approval of
the Eastern Europe ROC and the EU ROC. If the Eastern Europe ROC and the EU ROC
are unable to resolve such dispute then it shall be referred to the JEC for
resolution; [*] Notwithstanding the foregoing, in such event, COLLABORATOR will
maintain sole responsibility for Commercialization of the Apixaban Product in
such country, subject to the limitation set forth in this clause 3A.5(c). For
clarity, the determination of pricing and discounts for the Apixaban Product
pursuant to this Section 3A.5(c) shall not be considered an Expert Matter.
(d)    COLLABORATOR shall have the sole and exclusive authority to determine on
a country-by-country and on an Apixaban Product-by-Apixaban Product basis
whether or not to Launch an Apixaban Product in each country in the Pfizer
Exclusive Territory and, subject to COLLABORATOR’s obligation set forth in
Section 3A.1 to use Commercially Reasonable Efforts to ensure continued
distribution and commercial availability of the Apixaban Product in such
country, whether or not to continue to Commercialize an Apixaban Product in any
country in the Pfizer Exclusive Territory after Launch of an Apixaban Product.
COLLABORATOR shall be solely responsible for all expenses incurred in connection
with the Commercialization of the Apixaban Product in the Pfizer Exclusive
Territory. Notwithstanding Section 5.12(b) hereof, COLLABORATOR shall have the
exclusive right to book and record under GAAP all sales of the Apixaban Product
in the Pfizer Exclusive Territory.


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
10

--------------------------------------------------------------------------------





3A.6    Trademarks. Initially, and unless otherwise agreed by the applicable
ROC, COLLABORATOR shall Commercialize the Apixaban Product in each country in
the Pfizer Exclusive Territory under the trademark ELIQUIS™. All Product
Trademarks filed in the Pfizer Exclusive Territory shall be owned by BMS and BMS
shall prosecute and maintain the Product Trademarks and all registrations
therefore, including the payment of any and all maintenance fees and renewals
relating thereto, for the Term of this Agreement. COLLABORATOR shall cooperate
with BMS, and shall execute any documents required by BMS to assist BMS, in the
prosecution, registration, enforcement, or maintenance of any Product Trademark
or recordal of COLLABORATOR as a registered user of BMS. BMS, at COLLABORATOR’s
reasonable request, shall file and prosecute new trademark applications and
maintain trademark registrations relating to the use or bona-fide proposed use
by COLLABORATOR of any of the Product Trademarks in connection with the Apixaban
Products in the Pfizer Exclusive Territory.”
(c)    The following Section 5.6A is hereby added to the Agreement after Section
5.6 and before Section 5.7:


“5.6A    Payments for Apixaban Product in the Pfizer Exclusive Territory.
(a)    Payments.
(i)    During the Pfizer Exclusive Territory Payment Period, COLLABORATOR shall
pay BMS (and its Affiliates as applicable) total compensation with respect to
sales of the Apixaban Product calculated each PFIZER Quarter equal to [*].
(ii)    Except as otherwise set forth in the Pfizer Exclusive Territory Supply
Agreement, COLLABORATOR shall make such payments to BMS with respect to each
PFIZER Quarter within [*] after the end of such PFIZER Quarter, and each payment
shall be accompanied by a report identifying the Apixaban Product, each
applicable country, Net Sales of Apixaban Product for each such country and the
amount payable to BMS, as well as the computation thereof. Said reports shall be
kept confidential by BMS and not disclosed to any Third Party, other than BMS’s
accountants which shall be obligated to keep such information confidential, and
such information and reports shall only be used for purposes of this Agreement.
Any payment required under this Section 5.6A to be made to BMS shall be made to
an Affiliate of BMS if designated in writing by BMS as the appropriate recipient
of such payment; provided, that payment to such Affiliate shall not require
COLLABORATOR to incur any costs, including


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
11

--------------------------------------------------------------------------------





any taxes required by Applicable Law, in excess of reasonable costs and expenses
required for payment to BMS.
(b)    Method of payments. Each payment hereunder shall be made by electronic
transfer in immediately available funds via either a bank wire transfer, an ACH
(automated clearing house) mechanism, or any other means of electronic funds
transfer, at COLLABORATOR’s election, to such bank account as BMS shall
designate in writing to COLLABORATOR.
(c)    Inspection of records/Audit. COLLABORATOR shall, and shall cause its
Affiliates and sublicensees to, keep accurate books and records with respect to
Net Sales of the Apixaban Product and amounts payable hereunder to BMS for each
such Apixaban Product. COLLABORATOR shall permit BMS, by independent certified
public accountants employed by BMS and reasonably acceptable to COLLABORATOR, to
examine such books and records at any reasonable time, upon reasonable notice,
but not later than two (2) years following the rendering of the corresponding
reports pursuant to this Section 5.6A. The foregoing right of examination may be
exercised only once during each twelve (12)-month period of the Pfizer Exclusive
Territory Payment Period. COLLABORATOR may require such accountants to enter
into a reasonably acceptable confidentiality agreement, and in no event shall
such accountants disclose to BMS any information, other than such as relates to
the accuracy of the corresponding reports. The opinion of said independent
accountants regarding such reports and related payments shall be binding on the
parties, other than in the case of manifest error. BMS shall bear the cost of
any such examination and review; provided that if the examination shows an
underpayment of more than ten percent (10%) of the amount due for the applicable
period, then COLLABORATOR shall promptly reimburse BMS for all costs incurred in
connection with such examination. COLLABORATOR shall promptly pay to BMS the
amount of any underpayment of royalties revealed by an examination. Any
overpayment of royalties by COLLABORATOR revealed by an examination shall be
fully-creditable against future payments under this Section 5.6A.
Upon the expiration of the [*] period following the rendering of a report
pursuant to this Section 5.6A, such report shall be binding on the Parties, and
COLLABORATOR and its Affiliates shall be released from any liability or
accountability with respect to payments for the period covered by such report.


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
12

--------------------------------------------------------------------------------





(d)    The Parties recognize that in certain territories, and in particular in
free trade regions, customers or other Third Parties may import Apixaban
Product(s) purchased in one country for commercial sale or use in another. If
BMS asks the JEC to determine whether Apixaban Products purchased in the Pfizer
Exclusive Territory are being imported into the countries outside the Pfizer
Exclusive Territory for such purpose, the JEC shall determine the level that
such importation is occurring using data obtained from a source reasonably
acceptable to the Parties. If such importation is at a material level then the
JEC shall establish an equitable mechanism to adjust the compensation of the
Parties hereunder to offset the economic effect, if any, of such cross‑border
transfers. If the JEC cannot agree whether such importation has exceeded such
threshold or upon an appropriate adjustment if such threshold has been exceeded,
then, at the election of either Party, such dispute shall be resolved by an
Expert as set forth in Section 13.2(b) following compliance with Section 13.1.”
(d)     The following Section 6.4 is hereby added to the Agreement:


“6.4. Manufacture and Supply of Apixaban Product for the Pfizer Exclusive
Territory. Initially, the Apixaban Product shall be supplied to COLLABORATOR by
BMS for the Pfizer Exclusive Territory for commercial and regulatory use at the
Pfizer Exclusive Territory Manufacturing Costs and under such terms and
conditions solely as set forth in the Pfizer Exclusive Territory Supply
Agreement; provided, that COLLABORATOR and BMS may agree by mutual Party Written
Consent to modify the terms and conditions under which the Apixaban Product is
manufactured and supplied for the Pfizer Exclusive Territory; provided further
that, solely with respect to the Pfizer Exclusive Territory, in the event of a
conflict between the terms of the Pfizer Exclusive Territory Supply Agreement
and the terms of this Agreement, including the terms of any exhibit or schedule
attached hereto, the terms of the Pfizer Exclusive Territory Supply Agreement
shall prevail. Further, the terms and conditions with respect to all quality
issues relating to the Apixaban Product for the Pfizer Exclusive Territory shall
be set forth in the Pfizer Exclusive Territory Quality Agreement; provided, that
COLLABORATOR and BMS may agree by mutual Party Written Consent to modify the
terms and conditions of the Pfizer Exclusive Territory Quality Agreement;
provided further that, solely with respect to the Pfizer Exclusive Territory, in
the event of a conflict between the terms of the Pfizer Exclusive Territory
Quality Agreement and the terms of this Agreement, including the terms of any
exhibit or schedule attached hereto, the terms of the Pfizer Exclusive Territory
Quality Agreement shall prevail.”


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
13

--------------------------------------------------------------------------------





(e)    The following Section 10.2(bb) of the Agreement is hereby added to the
Agreement:
“(bb)    Development and Commercialization of Apixaban Products in the Pfizer
Exclusive Territory;. Subject to the terms and conditions of this Agreement,
BMS, on behalf of itself and its Affiliates, hereby grants to COLLABORATOR (i)
an exclusive license (even as to BMS and its Affiliates), including the right to
sublicense (subject to the terms and conditions of Section 10.4), under the BMS
Patents and BMS’s interest in the Joint Collaboration Technology to make, have
made, use, sell, offer for sale, supply, cause to be supplied, and import
Apixaban Products in the Pfizer Exclusive Territory, and (ii) an exclusive
license (even as to BMS and its Affiliates), including the right to sublicense
(subject to the terms and conditions of Section 10.4), to use BMS’s interest in
the Joint Collaboration Technology and BMS Confidential Information in
connection with the manufacture, use, sale, offer for sale, supply and
importation of Apixaban Products in the Pfizer Exclusive Territory, and (iii) an
exclusive license (even as to BMS and its Affiliates), including the right to
sublicense (subject to the terms and conditions of Section 10.4) to the Product
Trademarks in connection with the packaging, sale, marketing, advertising,
disposition and distribution of Apixaban Product in the Pfizer Exclusive
Territory, in each case solely to Develop, obtain Regulatory Approval for,
promote and otherwise Commercialize Apixaban Products in the Pfizer Exclusive
Territory in accordance with provisions of Article 3A and to conduct Medical
Education Activities in connection therewith in accordance with the provisions
of Article 3A.”


(f)    Section 12.1(b) of the Agreement is hereby amended to read in its
entirety as follows:


“(b)    [*] Losses, including any Product Liability Losses and Losses from
claims of infringement of Third Party Patents, in connection with any Claim
brought against either Party (or any other Indemnitee) by a Third Party to the
extent resulting from the manufacture, use, handling, storage, sale or other
disposition of any Product in the Territory (which, for the avoidance of doubt,
shall exclude every country in the Pfizer Exclusive Territory), excluding any
Losses (A) relating to the Commercialization by COLLABORATOR of Apixaban
Products in the Pfizer Exclusive Territory, in which case COLLABORATOR shall
bear [*] of such Losses, (B) relating to the manufacturing, supply, and/or
quality of Apixaban Products manufactured and supplied by BMS or its Affiliates
in the Pfizer Exclusive Territory, including any issues with respect to quality
of such Apixaban Products, in which case BMS shall bear [*] of such Losses or
(C)


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
14

--------------------------------------------------------------------------------





with respect to which a Party has an obligation of indemnity under
Sections 4.14(l), 5.5(b), 9.8(d), 9.9(d) and 12.1(a). With respect to any such
Claim, the Parties shall coordinate in good faith to determine which Party shall
exercise the rights of the Indemnifying Party (as set forth in Section 12.2)
with respect to such Claim.”
  
(g) Section 13.2(b) of the Agreement is hereby amended to include a new clause
(xii) at the end thereof that shall read in its entirety as follows:


“(xii) resolution of any matter in dispute that is reserved for an Expert as
specified in Article 3A and Section 5.6A.”


2.Amendment of the Exhibits. The Co-Development Agreement is hereby amended to
include Attachment A to this Amendment (Pfizer Exclusive Territory) as Exhibit T
of the Co-Development Agreement.


3.Amendment of SDEA. The Parties shall undertake, as soon as practicable
subsequent to the Amendment No. 2 Effective Date but no later than ninety (90)
days thereafter, to amend that certain Safety Data Exchange Agreement, dated as
of May 11, 2010 and amended as of May 31, 2011, to give effect to the grant of
rights and licenses to COLLABORATOR in the Pfizer 2015 Exclusive Territory as
set forth in this Amendment and to provide for the effective exchange of safety
data information as a result of the grant of such rights and licenses, it being
understood that from and after the Transition Date in a given country, Pfizer
will be responsible for local pharmacovigilance activities in such country.


4.Execution of the Pfizer Exclusive Territory Supply Agreement and the Pfizer
Exclusive Territory Quality Agreement. The Parties shall use Commercially
Reasonable Efforts to execute the Pfizer Exclusive Territory Supply Agreement
and the Pfizer Exclusive Territory Quality Agreement within sixty (60) days
subsequent to the Effective Date of this Amendment.


5.Effectiveness. This Amendment shall become effective on the Effective Date.


6.Scope. The Co-Development Agreement shall by amended by this Amendment solely
with respect to those countries set forth in Attachment A hereto.


7.No Other Amendments. Except as expressly amended hereby, all of the terms and
conditions of the Co-Development Agreement shall remain in full force and
effect.


8.Construction. In the event of a conflict between the terms of this Amendment
and the terms of the Co-Development Agreement or the terms of any exhibit to
this Amendment, the terms of this Amendment shall prevail.


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
15

--------------------------------------------------------------------------------





9.Mutual Representations and Warranties. Each Party represents and warrants to
the other as of the date hereof that:
(a)    Corporate Power. It is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, and
has full corporate power and authority to enter into this Amendment and to carry
out the provisions hereof.
(b)    Due Authorization. It is duly authorized to execute and deliver this
Amendment and to perform its obligations hereunder, and the person executing
this Amendment on its behalf has been duly authorized to do so by all requisite
corporate action.
(c)    Binding Agreement. This Amendment is legally binding upon it and
enforceable against it in accordance with its terms. Subject to the compliance
by such Party with its obligations under the agreements listed or referred to in
Section 2.12 of the Agreement (and, in the case of BMS, also with respect to the
Corporate Integrity Agreement executed by it as of September 28, 2007 with the
Office of Inspector General of the Department of Health and Human Services), the
execution, delivery and performance of this Amendment by it does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.


10.Headings. The headings used in this Amendment have been inserted for
convenience of reference only and do not define or limit the provisions hereof.


11.Counterparts; Facsimile, PDF Signatures. This Amendment may be executed in
two (2) or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one (1) and the same instrument. This
Amendment may be executed by facsimile or pdf signatures and such signatures
shall be deemed to bind each Party as if they were original signatures.


12.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE, OTHER THAN SECTION 5‑1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
[Remainder of this page is intentionally left blank.]


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
16

--------------------------------------------------------------------------------





In Witness Whereof, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.


BRISTOL‑MYERS SQUIBB COMPANY
 
PFIZER INC.
By:
 
/s/ Graham R. Brazier
 
By:
 
/s/ Oliver Brandicourt
 
Name:
Graham R. Brazier
 
 
Name:
Olivier Brandicourt
 
Title:
Vice President, Strategic Transactions Group
 
 
Title:
President, Primary Care









[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
17

--------------------------------------------------------------------------------






ATTACHMENT A


EXHIBIT T TO THE CO-DEVELOPMENT AGREEMENT


PFIZER EXCLUSIVE TERRITORY




[*]




[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

